Citation Nr: 1016448	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  07-22 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to June 
1994.

This matter is before the Board of Veterans' Appeals (Board) 
from a November 2006 decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington, 
which denied service connection for hepatitis C and a 
digestive disorder.  The Veteran timely filed a Notice of 
Disagreement (NOD) with respect to both issues that same 
month.  The RO provided a Statement of the Case (SOC) on both 
issues in July 2007.  The Veteran timely filed a substantive 
appeal with respect to the hepatitis C issue only.  The 
Veteran has not perfected the digestive disorder claim, and 
thus that claim is not part of the current appeal.  See 38 
C.F.R. § 20.200 (appeal before Board consists of timely filed 
notice of disagreement in writing and, after the issuance of 
a statement of the case, a substantive appeal).  
  
The Veteran did not request a hearing on this matter.

The issue of whether new and material evidence has been 
submitted to reopen a claim for secondary service connection 
for a bilateral knee condition has been raised by the record, 
but has not been adjudicated by the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's 
hepatitis C was not incurred in or aggravated by service.  


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 105, 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1, 3.159, 3.301, 3.303 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The RO provided the appellant pre-adjudication notice in a 
letter dated October 2006.  The notification substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence.

While the notification did not advise the Veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection was denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notice.  See Shinseki v. Sanders, 129 U.S. 1696 
(2009) (reversing prior case law imposing a presumption of 
prejudice on any notice deficiency, and clarifying that the 
burden of showing that an error is harmful, or prejudicial, 
normally falls upon the party attacking the agency's 
determination); see also Mayfield v. Nicholson, 444 F.3d 
1328, 1333-34 (Fed. Cir. 2006).

The RO has obtained the service treatment records as well as 
VA medical records.  The Veteran has not identified any 
additional pertinent records for the RO to obtain on his 
behalf.  

VA has not conducted a medical inquiry in the form of a VA 
compensation examination in an effort to substantiate the 
claim of service connection and further development is not 
required because there is no record of hepatitis C or 
complaints of such during service.  Further, there is no 
competent evidence of hepatitis C until 2006, 12 years after 
service separation.  As the evidence does not indicate that 
the disability may be associated with service, a medical 
examination or medical opinion is not required to decide the 
claim under 38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

As there is no indication of the existence of additional 
evidence to substantiate the claim, the Board concludes that 
no further assistance to the Veteran in developing the facts 
pertinent to the claim is required to comply with the duty to 
assist. 

II.  Analysis

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A § 1110.  "Service connection" basically means that 
the facts, shown by the evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  Where chronicity of a disease is not 
shown in service, service connection may yet be established 
by showing continuity of symptomatology between the currently 
claimed disability and a condition noted in service.  A 
veteran may also establish service connection if all of the 
evidence, including that pertaining to service, shows that a 
disease first diagnosed after service was incurred in 
service.  38 C.F.R. § 3.303.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

On the Veteran's July 1989 enlistment and July 1993 medical 
board examinations, the examiners noted no abnormalities, 
including body marks or tattoos.  On the accompanying medical 
history reports, the Veteran indicated that he did not have a 
history of jaundice or hepatitis.  

VA records obtained by the RO in connection with unrelated 
claims indicate that the Veteran submitted to a spine 
examination in September 1996.  At that time, he denied 
having diarrhea, vomiting, or any symptoms related to the 
abdomen or digestive system.  Treatment records show that the 
Veteran was treated for viral infections in May 2000, March 
2002, and October 2002.  In August 2005, he complained of 
nausea and vomiting and was diagnosed with gastroenteritis.

VA treatment records show that the Veteran was first 
diagnosed with hepatitis C in June 2006 based on blood test 
results.  The Veteran has since declined a liver biopsy. 

A July 2006 VA treatment record indicates that the Veteran 
denied being an intravenous drug user and did not have a 
tattoo.  However, he gave a history of receiving a blood 
transfusion in Korea in 1990.

A September 2006 VA treatment record indicates that the 
Veteran was diagnosed incidentally as a result of a physical 
examination for his job.  His viral load was 1.1 million.  
The Veteran did not know how he contracted the virus.  He 
mentioned the 1990 accident, but indicated that he did not 
receive any blood transfusions.  He stated that he may have 
shared razors with other people during service.  The Veteran 
denied recreational drug use.

 In a November 2006 statement, the Veteran asserted that 
during service he experienced low grade fevers, nausea, 
vomiting, and "Jaundice of the Liver that could been [sic] 
seen through [my] hands (bilateral)."  He also stated that 
he had a "history of hypothyroid complications" during 
service and that this condition may have been a precursor to 
hepatitis C.  He further asserted that these symptoms 
occurred after the September 1990 motor vehicle accident that 
took place in South Korea.

In his November 2006 VA Risk Factors for Hepatitis 
Questionnaire, the Veteran indicated that he had never used 
intravenous drugs, intranasal cocaine, engaged in high risk 
sexual activity, or had hemodialysis.  He stated that he had 
no tattoos or body piercings.  He reported "possibly" 
sharing razor blades while stationed in field training.  The 
Veteran said he had never shared toothbrushes or had 
acupuncture with non-sterile needles.  He reported 
"possibly" receiving a blood transfusion following the 
September 1990 accident.  He stated that he had two roommates 
who worked as morticians.  

In a January 2007 statement, the Veteran indicated that while 
stationed in South Korea, he received haircuts from foreign 
nationals during which he was nicked on the neck by a razor.

An October 2007 CT scan of the abdomen revealed no remarkable 
findings involving the liver.

In a statement attached to the April 2009 646, the Veteran's 
representative indicated that the Veteran sustained 
lacerations on his face and back from broken glass as a 
result of the 1990 accident.  He also noted that the Veteran 
had dental work done during service.

Risk factors for hepatitis C include intravenous (IV) drug 
use, blood transfusions before 1992, hemodialysis, intranasal 
cocaine, high-risk sexual activity, accidental exposure while 
a health care worker, and various kinds of percutaneous 
exposure such as tattoos, body piercing, acupuncture with 
non-sterile needles, shared toothbrushes or razor blades.  
VBA letter 211B (98-110) November 30, 1998.

There is no medical evidence linking the Veteran's current 
hepatitis C to active service or any incident therein.  The 
STRs contain no complaint, finding, history, treatment, or 
diagnosis of hepatitis C, a thyroid condition, or jaundice.  
While there is evidence that the Veteran was treated for 
gastrointestinal complaints such as nausea and vomiting once 
in August 1990, on two occasions in March 1991, and once in 
November 1992, his medical board examination in July 1993 
does not note any complaints, findings, or diagnosis of a 
chronic gastrointestinal condition or hypothyroidism.  
Instances where the Veteran had a low grade fever were 
associated with viral infections.  Notably, the Veteran was 
denied service connection for a digestive disorder and 
hypothyroidism in rating decisions dated November 2006 and 
August 2007, respectively. 

There is no evidence of record other than the Veteran's 
statements that he received a blood transfusion during 
service.  After initially stating that he did receive a 
transfusion in connection with an auto accident, he is now 
equivocal; stating that he may have had a transfusion and 
then denying that he had a transfusion.   August 1990 
treatment records establish that he underwent surgical repair 
of the umbilical hernia.  There is no indication that he 
received a blood transfusion.  September 1990 treatment 
records establish that the Veteran was in a motor vehicle 
accident while on active duty.  He sustained multiple 
lacerations, a contusion to the right flank/back, and a 
strained neck.  No neurological symptoms were noted.  There 
is no indication that the Veteran underwent surgery or 
received a blood transfusion.  There is no evidence of 
treatment for serious bleeding during service.  
Furthermore, the Veteran's MOS does not indicate either 
combat experience or medical duties, factors that would 
increase the likelihood of exposure to the agent that causes 
hepatitis C.
 
The earliest evidence of treatment for hepatitis C is in 
2006.  This is 12 years after separation from service, and 
this period without treatment is evidence that there has not 
been a continuity of symptomatology, and it weighs heavily 
against the claim on a direct basis.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000)  (aggravation in 
service may be rebutted by the absence of medical treatment 
for the claimed condition for many years after service).

Other than the Veteran's statement to that effect, there is 
no evidence that he had a blood transfusion during service.  
The August 1990 and September 1990 treatment records do not 
reflect that there was blood loss or a blood transfusion.  
Moreover, the Veteran's statements as to his history of blood 
transfusions are inconsistent.  He stated in his November 
2006 hepatitis C questionnaire that he possibly had a 
transfusion; he indicated to a VA clinician in July 2006 that 
he did have a transfusion in 1990; and he denied any history 
of blood transfusions to the September 2006 VA clinician.  
The Veteran's statements, by themselves, are not credible 
evidence that a blood transfusion occurred in conjunction 
with his September 1990 accident.  Nor are they supported by 
any evidence of record.  See Washington v. Nicholson, 19 Vet. 
App. 362, 368  (2005).   

The Veteran is capable of recalling the events during 
service, such as sharing razors.  However, as a layperson, 
lacking in medical training and expertise, the Veteran cannot 
provide a competent opinion on a matter as complex as the 
etiology of his hepatitis C and his views are of no probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir 2007) (holding that a layperson may provide 
competent evidence to establish a diagnosis where the lay 
person is "competent to identify the medical condition").  

The preponderance of the evidence is against the claim for 
service connection for hepatitis C; there is no doubt to be 
resolved; and service connection is not warranted.   


ORDER

Service connection for hepatitis C is denied.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


